EXHIBIT 10.91

 

CLEAN ENERGY RENEWABLE FUELS, LLC

 

2013 UNIT OPTION PLAN

 

1.                                      Purposes of the Plan.  The purposes of
this Plan are to attract and retain the best available personnel, to provide
additional incentives to Employees and Consultants and to promote the success of
the Company’s business.

 

2.                                      Definitions.  The following definitions
shall apply as used herein and in the individual Option Agreements except as
defined otherwise in an individual Option Agreement.  In the event a term is
separately defined in an individual Option Agreement, such definition shall
supersede the definition contained in this Section 2.

 

(a)                                 “Administrator” means (i) the Board of
Managers, or (ii) any of the following as may be appointed by the Board of
Managers to administer the Plan: (A) any Committee of the Board of Managers, or
(B) any board of directors or similar body of any Related Entity (each, a
“Related Entity Board”) or any Committee thereof that may be appointed thereby.

 

(b)                                 “Affiliate” and “Associate” shall have the
respective meanings ascribed to such terms in Rule 12b-2 promulgated under the
Exchange Act.

 

(c)                                  “Applicable Laws” means the legal
requirements relating to the Plan and Options under applicable provisions of
federal securities laws, state limited liability company, corporate and
securities laws, the Code, the rules of any applicable stock exchange or
national market system, and the rules of any non-U.S. jurisdiction applicable to
Options granted to residents therein.

 

(d)                                 “Assumed” means that pursuant to a Company
Transaction either (i) the Option is expressly affirmed by the Company or
(ii) the contractual obligations represented by the Option are expressly assumed
(and not simply by operation of law) by the successor entity or its Parent in
connection with the Company Transaction with appropriate adjustments to the
number and type of securities of the successor entity or its Parent subject to
the Option and the exercise or purchase price thereof which at least preserves
the compensation element of the Option existing at the time of the Company
Transaction as determined in accordance with the instruments evidencing the
agreement to assume the Option.

 

(e)                                  “Board of Managers” shall mean the Board of
Managers as defined in the LLC Agreement.

 

(f)                                   “Cause” means, with respect to the
termination by the Company or a Related Entity of the Grantee’s Continuous
Service, that such termination is for “Cause” as such term (or a word of like
import) is expressly defined in a then-effective written agreement between the
Grantee and the Company or such Related Entity, or in the absence of such
then-effective written agreement and definition, is based on, in the
determination of the Administrator, the Grantee’s:  (i) performance of any act
or failure to perform any act in bad faith and to the detriment of the Company
or a Related Entity; (ii) dishonesty, intentional misconduct or material

 

1

--------------------------------------------------------------------------------


 

breach of any agreement with the Company or a Related Entity; or
(iii) commission of a crime involving dishonesty, breach of trust, or physical
or emotional harm to any person; provided, however, that with regard to any
agreement that defines “Cause” on the occurrence of or in connection with a
Company Transaction, such definition of “Cause” shall not apply until a Company
Transaction actually occurs.

 

(g)                                  “Class B Units” means the Class B Units of
the Company as defined in the LLC Agreement.  References to Class B Units shall
be deemed to refer to Shares upon an Incorporation.

 

(h)                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

(i)                                     “Committee” means any committee of the
Board of Managers or a Related Entity Board.

 

(j)                                    “Common Stock” means the common stock of
the Corporate Successor.

 

(k)                                 “Company” means Clean Energy Renewable
Fuels, LLC, a Delaware limited liability company, or any successor entity that
adopts the Plan in connection with a Company Transaction.  Upon Incorporation,
all references in the Plan to the Company shall automatically be converted to
the Corporate Successor.

 

(l)                                     “Company Transaction” means any of the
following transactions, provided, however, that (i) a Company Transaction shall
not include the Incorporation and (ii) the Administrator shall determine under
parts (iv) and (v) whether multiple transactions are related, and its
determination shall be final, binding and conclusive:

 

(i)                                                       a merger or
consolidation in which the Company is not the surviving entity, except for a
transaction the principal purpose of which is to change the state in which the
Company is organized;

 

(ii)                                                    the sale, transfer or
other disposition of all or substantially all of the assets of the Company;

 

(iii)                                                 the complete liquidation
or dissolution of the Company;

 

(iv)                                                any reverse merger or series
of related transactions culminating in a reverse merger (including, but not
limited to, a tender offer followed by a reverse merger) in which the Company is
the surviving entity but (A) the Units outstanding immediately prior to such
merger are converted or exchanged by virtue of the merger into other property,
whether in the form of securities, cash or otherwise, or (B) in which securities
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s outstanding securities are transferred to a person or persons
different from those who held such securities immediately prior to such merger
or the initial transaction culminating in such merger, but excluding any such
transaction or series of related transactions that the Administrator determines
shall not be a Company Transaction; or

 

2

--------------------------------------------------------------------------------


 

(v)                                                   acquisition in a single or
series of related transactions by any person or related group of persons (other
than the Company or by a Company-sponsored employee benefit plan) of beneficial
ownership (within the meaning of Rule 13d-3 of the Exchange Act) of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s outstanding securities, but excluding any such transaction or
series of related transactions that the Administrator determines shall not be a
Company Transaction.

 

(m)                             “Consultant” means any person (other than an
Employee) who is engaged by the Company or any Related Entity to render
consulting or advisory services to the Company or such Related Entity, and any
person who serves as a member of the Board of Managers or as a director on the
Board of Directors of the Company (upon an Incorporation) or any Related Entity.

 

(n)                                 “Continuous Service” means that the
provision of services to the Company or a Related Entity in any capacity of
Employee or Consultant is not interrupted or terminated.  In jurisdictions
requiring notice in advance of an effective termination as an Employee or
Consultant, Continuous Service shall be deemed terminated upon the actual
cessation of providing services to the Company or a Related Entity
notwithstanding any required notice period that must be fulfilled before a
termination as an Employee or Consultant can be effective under Applicable
Laws.  A Grantee’s Continuous Service shall be deemed to have terminated either
upon an actual termination of Continuous Service or upon the entity for which
the Grantee provides services ceasing to be a Related Entity.  Continuous
Service shall not be considered interrupted in the case of (i) any approved
leave of absence, (ii) transfers among the Company, any Related Entity, or any
successor, in any capacity of Employee or Consultant, or (iii) any change in
status as long as the individual remains in the service of the Company or a
Related Entity in any capacity of Employee or Consultant (except as otherwise
provided in the Option Agreement).  An approved leave of absence shall include
sick leave, military leave, or any other authorized personal leave.

 

(o)                                 “Corporate Successor” means the corporation
which shall succeed to all or a substantial portion of the assets and
liabilities of the Company upon the Incorporation, including any corporation
that owns all the outstanding equity securities of the Company after the
consummation of a Conversion (as such term is defined in the LLC Agreement).

 

(p)                                 “Disability” means as defined under the
long-term disability policy of the Company or the Related Entity to which the
Grantee provides services regardless of whether the Grantee is covered by such
policy.  If the Company or the Related Entity to which the Grantee provides
service does not have a long-term disability plan in place, “Disability” means
that a Grantee is unable to carry out the responsibilities and functions of the
position held by the Grantee by reason of any medically determinable physical or
mental impairment for a period of not less than ninety (90) consecutive days.  A
Grantee will not be considered to have incurred a Disability unless he or she
furnishes proof of such impairment sufficient to satisfy the Administrator in
its discretion.

 

3

--------------------------------------------------------------------------------


 

(q)                                 “Employee” means any person, including an
Officer, who is in the employ of the Company or any Related Entity, subject to
the control and direction of the Company or any Related Entity as to both the
work to be performed and the manner and method of performance.  In addition,
Members who provide services to the Company and members or other equityholders
of a Related Entity who provide services to such Related Entity shall be
considered Employees.

 

(r)                                    “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

(s)                                   “Fair Market Value” means, as of any date,
the value of the Class B Units or Common Stock determined as follows:

 

(i)                                                       If the Common Stock is
listed on one or more established stock exchanges or national market systems,
including without limitation The NASDAQ Global Select Market, The NASDAQ Global
Market, or The NASDAQ Capital Market of The NASDAQ Stock Market LLC, its Fair
Market Value shall be the closing sales price for such stock (or the closing
bid, if no sales were reported) as quoted on the principal exchange or system on
which the Common Stock is listed (as determined by the Administrator) on the
date of determination (or, if no closing sales price or closing bid was reported
on that date, as applicable, on the last trading date such closing sales price
or closing bid was reported), as reported in The Wall Street Journal or such
other source as the Administrator deems reliable;

 

(ii)                                                    If the Common Stock is
regularly quoted on an automated quotation system (including the OTC Bulletin
Board) or by a recognized securities dealer, its Fair Market Value shall be the
closing sales price for such stock as quoted on such system or by such
securities dealer on the date of determination, but if selling prices are not
reported, the Fair Market Value of a share of Common Stock shall be the mean
between the high bid and low asked prices for the Common Stock on the date of
determination (or, if no such prices were reported on that date, on the last
date such prices were reported), as reported in The Wall Street Journal or such
other source as the Administrator deems reliable; or

 

(iii)                                                 In the absence of an
established market for the Class B Units or for the Common Stock of the type
described in (i) and (ii), above, the Fair Market Value thereof shall be
determined by the Administrator in good faith.

 

(t)                                    “Good Reason” means the occurrence after
a Company Transaction of any of the following events or conditions unless
consented to by the Grantee (and the Grantee shall be deemed to have consented
to any such event or condition unless the Grantee provides written notice of the
Grantee’s non-acquiescence within 30 days of the effective time of such event or
condition):

 

(i)                                     a change in the Grantee’s
responsibilities or duties which represents a material and substantial
diminution in the Grantee’s responsibilities or duties as in effect immediately
preceding the consummation of a Company Transaction;

 

(ii)                                 a reduction in the Grantee’s base salary to
a level below that in effect at any time within six (6) months preceding the
consummation of a Company Transaction or at any time thereafter; provided that
an across-the-board reduction in the salary level of substantially all other
individuals in positions similar to the Grantee’s by the same percentage amount
shall not constitute such a salary reduction; or

 

4

--------------------------------------------------------------------------------


 

(iii)                               requiring the Grantee to be based at any
place outside a 50-mile radius from the Grantee’s job location or residence
prior to the Company Transaction except for reasonably required travel on
business which is not materially greater than such travel requirements prior to
the Company Transaction.

 

(u)                                 “Grantee” means an Employee or Consultant
who receives an Option under the Plan.

 

(v)                                 “Immediate Family” means any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in law,
daughter-in-law, brother-in-law, sister-in-law, or registered domestic partner,
including adoptive relationships, any person sharing the Grantee’s household
(other than a tenant or employee), a trust in which these persons (or the
Grantee) have more than fifty percent (50%) of the beneficial interest, a
foundation in which these persons (or the Grantee) control the management of
assets, and any other entity in which these persons (or the Grantee) own more
than fifty percent (50%) of the voting interests.

 

(w)                               “Incorporation” means the incorporation of the
Company which shall be effected through the conversion (whether through a
merger, acquisition, exchange of equity resulting in the Company becoming a
wholly-owned subsidiary of a corporation, or other transaction resulting in a
corporation succeeding to all of or a substantial portion of the assets and
liabilities of the Company) of all the outstanding Units into shares of one or
more series of common stock or preferred stock of the Corporate Successor as
determined by the Board of Managers.  The term Incorporation includes the
Conversion (as such term is defined in the LLC Agreement).

 

(x)                                 “LLC Agreement” means the Amended and
Restated Operating Agreement of Clean Energy Renewable Fuels, LLC dated
September 17, 2013 together with any subsequent amendments or modifications
thereto effected from time to time.

 

(y)                                 “Member” means a member of the Company as
described in the LLC Agreement.

 

(z)                                  “Officer” means a person who is an officer
of the Company or a Related Entity within the meaning of Section 16 of the
Exchange Act and the rules and regulations promulgated thereunder.

 

(aa)                          “Option” means an option to purchase Class B Units
pursuant to an Option Agreement granted under the Plan.

 

(bb)                          “Option Agreement” means the written agreement
evidencing the grant of an Option executed by the Company and the Grantee,
including any amendments thereto.

 

(cc)                            “Parent” means any entity (other than the
employer entity) in an unbroken chain of entities ending with the employer
entity if, at the time of the granting of an Option, each of the entities other
than the employer entity owns securities possessing 50% or more of the total
combined voting power of all classes of securities in one of the other entities
in such chain.

 

5

--------------------------------------------------------------------------------


 

(dd)                          “Plan” means this 2013 Unit Option Plan.

 

(ee)                            “Post-Termination Exercise Period” means the
period specified in the Option Agreement of not less than ninety (90) days
commencing on the date of termination (other than termination by the Company or
any Related Entity for Cause) of the Grantee’s Continuous Service, or such
longer period as may be applicable upon death or Disability.

 

(ff)                              “Registration Date” means the first to occur
of (i) the closing of the first sale to the general public pursuant to a
registration statement filed with and declared effective by the Securities and
Exchange Commission under the Securities Act of 1933, as amended (the
“Securities Act”), of (A) the Common Stock or (B) the same class of securities
of a successor corporation (or its Parent) issued pursuant to a Company
Transaction in exchange for or in substitution of the Units or Common Stock; and
(ii) in the event of a Company Transaction, the date of the consummation of the
Company Transaction if the same class of securities of the successor corporation
(or its Parent) issuable in such Company Transaction shall have been sold to the
general public pursuant to a registration statement filed with and declared
effective by the Securities and Exchange Commission under the Securities Act on
or prior to the date of consummation of such Company Transaction.

 

(gg)                            “Related Entity” means any Parent or Subsidiary
of the Company and any business, corporation, partnership, limited liability
company or other entity in which the Company or a Parent or a Subsidiary of the
Company holds a substantial ownership interest, directly or indirectly.

 

(hh)                          “Replaced” means that pursuant to a Company
Transaction the Option is replaced with a comparable equity award or a cash
incentive program of the Company, the successor entity (if applicable) or Parent
of either of them which preserves the compensation element of such Option
existing at the time of the Company Transaction and provides for subsequent
payout in accordance with the same (or a more favorable) vesting schedule
applicable to such Option.  The determination of Option comparability shall be
made by the Administrator and its determination shall be final, binding and
conclusive.

 

(ii)                                  “Rule 16b-3” means Rule 16b-3 promulgated
under the Exchange Act or any successor thereto.

 

(jj)                                “Share” means a share of the Common Stock.

 

(kk)                          “Subsidiary” means any entity (other than the
employer entity) in an unbroken chain of entities beginning with the employer
entity if, at the time of the granting of an Option, each of the entities other
than the last entity in the unbroken chain owns securities possessing 50% or
more of the total combined voting power of all classes of securities in one of
the other entities in such chain.

 

(ll)                                  “Unit” means the Units of the Company as
defined in the LLC Agreement.  References to Units shall be deemed to refer to
Shares upon an Incorporation, as adjusted in accordance with Section 3(c).

 

6

--------------------------------------------------------------------------------


 

3.                                      Class B Units Subject to the Plan.

 

(a)                                 Subject to the provisions of Section 10
below, the maximum aggregate number of Class B Units which may be issued
pursuant to all Options is 150,000 Class B Units.  Notwithstanding anything to
the contrary set forth herein, at no time shall the total number of securities
issuable upon exercise of all outstanding Options and the total number of
securities provided for under any stock bonus or similar plan or agreement of
the Company exceed the applicable percentage as calculated in accordance with
the conditions and exclusions of any Applicable Law.

 

(b)                                 If an Option expires or becomes
unexercisable without having been exercised in full, the unpurchased Class B
Units that were subject thereto will become available for future grant or sale
under the Plan (unless the Plan has terminated).  Class B Units that actually
have been issued under the Plan pursuant to an Option shall not be returned to
the Plan and shall not become available for future issuance under the Plan,
except that if unvested Class B Units are forfeited or repurchased, such Class B
Units shall become available for future grant under the Plan.  To the extent not
prohibited by Applicable Law, any Class B Units covered by an Option which are
surrendered (i) in payment of the Option exercise price or (ii) in satisfaction
of tax withholding obligations incident to the exercise of an Option shall be
deemed not to have been issued for purposes of determining the maximum number of
Class B Units which may be issued pursuant to all Options under the Plan, unless
otherwise determined by the Administrator.

 

(c)                                  In the event of an Incorporation, the
Class B Units shall be converted into shares of Common Stock.  The number of
shares of Common Stock issuable under the Plan and under each outstanding Option
immediately after the Incorporation shall be determined by multiplying the
number of Class B Units issuable under the Plan and under each outstanding
Option respectively immediately prior to the Incorporation by the ratio in
effect for the conversion or exchange of Class B Units into shares of Common
Stock in the Incorporation and rounded down to the nearest whole Share, and the
exercise or purchase price payable per Class B Unit under each outstanding
Option immediately prior to the Incorporation shall be divided by such
conversion or exchange ratio and rounded up to the nearest full cent to
determine the exercise price payable per share of Common Stock under the
adjusted Option immediately after the Incorporation.

 

4.                                      Administration of the Plan.

 

(a)                                 Plan Administrator.  The Plan shall be
administered by the Administrator.  Any Committee appointed to serve as the
Administrator of the Plan shall be constituted in such a manner as to satisfy
the Applicable Laws.  The Board of Managers hereby appoints the Compensation
Committee of the Board of Directors of Clean Energy Fuels Corp, a Delaware
corporation and a Parent of the Company (the “CLNE Board”), as the Administrator
of the Plan, which shall serve as the Administrator until this Board of Managers
appoints a new Administrator.

 

(b)                                 Multiple Administrative Bodies.  The Plan
may be administered by different bodies with respect to Officers, Consultants,
and Employees other than Officers.

 

7

--------------------------------------------------------------------------------


 

(c)                                  Powers of the Administrator.  Subject to
Applicable Laws and the provisions of the Plan (including any other powers given
to the Administrator hereunder), and except as otherwise provided by the Board
of Managers, the Administrator shall have the authority, in its discretion:

 

(i)                                                       to select the
Employees and Consultants to whom Options may be granted from time to time
hereunder;

 

(ii)                                                    to determine whether and
to what extent Options are granted hereunder;

 

(iii)                                                 to determine the number of
Class B Units or the amount of other consideration to be covered by each Option
granted hereunder;

 

(iv)                                                to approve forms of Option
Agreements for use under the Plan;

 

(v)                                                   to determine the terms and
conditions of any Option granted hereunder;

 

(vi)                                                to establish additional
terms, conditions, rules or procedures to accommodate the rules or laws of
applicable non-U.S. jurisdictions and to afford Grantees favorable treatment
under such rules or laws; provided, however, that no Option shall be granted
under any such additional terms, conditions, rules or procedures with terms or
conditions which are inconsistent with the provisions of the Plan;

 

(vii)                                             to amend the terms of any
outstanding Option granted under the Plan, provided that any amendment that
would adversely affect the Grantee’s rights under an outstanding Option shall
not be made without the Grantee’s written consent;

 

(viii)                                          to construe and interpret the
terms of the Plan and Options, including without limitation, any notice of award
or Option Agreement, granted pursuant to the Plan; and

 

(ix)                                                to take such other action,
not inconsistent with the terms of the Plan, as the Administrator deems
appropriate.

 

The express grant in the Plan of any specific power to the Administrator shall
not be construed as limiting any power or authority of the Administrator.  Any
decision made, or action taken, by the Administrator or in connection with the
administration of this Plan shall be final, conclusive and binding on all
persons having an interest in the Plan.

 

(d)                                 Indemnification. In addition to such other
rights of indemnification as they may have as members of the Board of Managers
or as Officers, Consultants or Employees of the Company or a Related Entity,
members of the Board of Managers and any Officers, Consultants or Employees of
the Company or a Related Entity to whom authority to act for the Board of
Managers, the Administrator or the Company is delegated shall be defended and
indemnified by the Company to the extent permitted by law on an after-tax basis
against all reasonable expenses, including attorneys’ fees, actually and
necessarily incurred in connection with the defense of any

 

8

--------------------------------------------------------------------------------


 

claim, investigation, action, suit or proceeding, or in connection with any
appeal therein, to which they or any of them may be a party by reason of any
action taken or failure to act under or in connection with the Plan, or any
Option granted hereunder, and against all amounts paid by them in settlement
thereof (provided such settlement is approved by the Company) or paid by them in
satisfaction of a judgment in any such claim, investigation, action, suit or
proceeding, except in relation to matters as to which it shall be adjudged in
such claim, investigation, action, suit or proceeding that such person is liable
for gross negligence, bad faith or intentional misconduct; provided, however,
that within thirty (30) days after the institution of such claim, investigation,
action, suit or proceeding, such person shall offer to the Company, in writing,
the opportunity at the Company’s expense to defend the same.

 

5.                                      Eligibility.  Options may be granted to
Employees and Consultants.  An Employee or Consultant who has been granted an
Option may, if otherwise eligible, be granted additional Options.  Options may
be granted to such Employees or Consultants who are residing in non-U.S.
jurisdictions as the Administrator may determine from time to time.

 

6.                                      Terms and Conditions of Options.

 

(a)                                 Conditions of Option.  Subject to the terms
of the Plan, the Administrator shall determine the provisions, terms, and
conditions of each Option including, but not limited to, the Option vesting
schedule, repurchase provisions, rights of first refusal, forfeiture provisions,
form of payment upon settlement of the Option, payment contingencies, and
satisfaction of any performance criteria.  The performance criteria established
by the Administrator may be based on any measure of performance selected by the
Administrator.  Partial achievement of the specified criteria may result in a
payment or vesting corresponding to the degree of achievement as specified in
the Option Agreement.

 

(b)                                 Acquisitions and Other Transactions.  The
Administrator may issue Options under the Plan in settlement, assumption or
substitution for, outstanding awards or obligations to grant future awards in
connection with the Company or a Related Entity acquiring another entity, an
interest in another entity or an additional interest in a Related Entity whether
by merger, stock purchase, asset purchase or other form of transaction.

 

(c)                                  Term of Option.  The term of each Option
shall be the term stated in the Option Agreement, provided, however, that the
term of any Option shall be no more than ten (10) years following the grant date
thereof.

 

(d)                                 Transferability of Options.

 

(i)                                     Options shall be transferable (i) by
will and by the laws of descent and distribution, and (ii) during the lifetime
of the Grantee, to the extent and in the manner authorized by the Administrator
by gift or pursuant to a domestic relations order to persons who are members of
the Grantee’s Immediate Family.  In addition, the Grantee may designate a
beneficiary of the Grantee’s Option in the event of the Grantee’s death on a
beneficiary designation form provided by the Administrator.

 

9

--------------------------------------------------------------------------------


 

(ii)                                 Further, until the Company becomes subject
to the reporting requirements of Section 13 or 15(d) of the Exchange Act, or
after the Administrator determines that it is, will, or may no longer be relying
upon the exemption from registration under the Exchange Act as set forth in
Rule 12h-1(f) promulgated under the Exchange Act, an Option, or prior to
exercise, the Class B Units subject to the Option, may not be pledged,
hypothecated or otherwise transferred or disposed of, in any manner, including
by entering into any short position, any “put equivalent position” or any “call
equivalent position” (as defined in Rule 16a-1(h) and Rule 16a-1(b) of the
Exchange Act, respectively), other than to (i) persons who are members of the
Grantee’s Immediate Family through gifts or domestic relations orders, or
(ii) an executor of the Grantee upon the death of the Grantee.  Notwithstanding
the foregoing sentence, the Administrator, in its sole discretion, may determine
to permit transfers to the Company or in connection with a Company Transaction
or other acquisition transactions involving the Company to the extent permitted
by Rule 12h-1(f) and all other Applicable Law.

 

(e)                                  Time of Granting Options.  The date of
grant of an Option shall for all purposes be the date on which the Administrator
makes the determination to grant such Option, or such other later date as is
determined by the Administrator.

 

7.                                      Option Exercise Price, Consideration and
Taxes.

 

(a)                                 Exercise Price.  The exercise price, if any,
for an Option shall be as follows:

 

(i)                                                       The per Class B Unit
exercise price shall be not less than one hundred percent (100%) of the Fair
Market Value per Class B Unit on the date of grant.

 

(ii)                                                    Notwithstanding the
foregoing provision of this Section 7(a), in the case of an Option issued
pursuant to Section 6(b) above, the exercise or purchase price for the Option
shall be determined in accordance with the provisions of the relevant instrument
evidencing the agreement to issue such Option.

 

(b)                                 Consideration.  Subject to Applicable Laws,
the consideration to be paid for the Class B Units to be issued upon exercise or
purchase of an Option including the method of payment, shall be determined by
the Administrator.  In addition to any other types of consideration the
Administrator may determine, the Administrator is authorized to accept as
consideration for Class B Units issued under the Plan the following:

 

(i)                                                       cash;

 

(ii)                                                    check;

 

(iii)                                                 surrender of Class B Units
held for the requisite period, if any, necessary to avoid a charge to the
Company’s earnings for financial reporting purposes or delivery of a properly
executed form of attestation of ownership of Class B Units as the Administrator
may require which have a Fair Market Value on the date of surrender or
attestation equal to the aggregate exercise price of the Class B Units as to
which said Option shall be exercised, provided, however, that Class B Units
acquired under the Plan or any other equity compensation plan or agreement of
the Company must have been held by the Grantee for a period of more than six
(6) months (and not used for another Option exercise by attestation during such
period);

 

10

--------------------------------------------------------------------------------


 

(iv)                                                with respect to Options, if
the exercise occurs on or after the Registration Date, payment through a
broker-dealer sale and remittance procedure pursuant to which the Grantee
(A) shall provide written instructions to a Company designated brokerage firm to
effect the immediate sale of some or all of the purchased Shares and remit to
the Company sufficient funds to cover the aggregate exercise price payable for
the purchased Shares and (B) shall provide written directives to the Company to
deliver the certificates for the purchased Shares directly to such brokerage
firm in order to complete the sale transaction; or

 

(v)                                                   any combination of the
foregoing methods of payment.

 

The Administrator may at any time or from time to time, by adoption of or by
amendment to the standard forms of Option Agreement described in
Section 4(c)(iv), or by other means, grant Options which do not permit all of
the foregoing forms of consideration to be used in payment for the Shares or
which otherwise restrict one or more forms of consideration.

 

(c)                                  Taxes.  No Class B Units shall be delivered
under the Plan to any Grantee or other person until such Grantee or other person
has made arrangements acceptable to the Administrator for the satisfaction of
any non-U.S., federal, state, or local income and employment tax withholding
obligations, including, without limitation, obligations incident to the receipt
of Class B Units.  Upon exercise of an Option the Company shall withhold or
collect from the Grantee an amount sufficient to satisfy such tax obligations,
including, but not limited to, by surrender of the whole number of Class B Units
covered by the Option sufficient to satisfy the minimum applicable tax
withholding obligations incident to the exercise of an Option (reduced to the
lowest whole number of Class B Units if such number of Class B Units withheld
would result in withholding a fractional Class B Unit with any remaining tax
withholding settled in cash).

 

8.                                      Exercise of Options.

 

(a)                                 Procedure for Exercise; Rights as a Member.

 

(i)                                     Any Option granted hereunder shall be
exercisable at such times and under such conditions as determined by the
Administrator under the terms of the Plan and specified in the Option Agreement.

 

(ii)                                  An Option shall be deemed to be exercised
when written notice of such exercise has been given to the Company in accordance
with the terms of the Option by the person entitled to exercise the Option and
full payment for the Class B Units with respect to which the Option is exercised
has been made, including, to the extent selected, use of the broker-dealer sale
and remittance procedure to pay the purchase price as provided in
Section 7(b)(iv).

 

(iii)                               Notwithstanding anything in the Option
Agreement to the contrary, if the exercise of an Option is prevented by the
provisions of Section 9 below, the Option shall remain exercisable until one
(1) month after the date the Grantee is notified by the Company that the Option
is exercisable, but in any event no later than the expiration of the term of
such Option as set forth in the Option Agreement and only in a manner and to the
extent permitted under Code Section 409A.

 

11

--------------------------------------------------------------------------------


 

(b)                                 Exercise of Option Following Termination of
Continuous Service.  In the event of termination of a Grantee’s Continuous
Service for any reason other than Disability or death (but not in the event of a
Grantee’s change of status from Employee to Consultant or from Consultant to
Employee), such Grantee may, but only during the Post-Termination Exercise
Period (but in no event later than the expiration date of the term of such
Option as set forth in the Option Agreement), exercise the portion of the
Grantee’s Option that was vested at the date of such termination or such other
portion of the Grantee’s Option as may be determined by the Administrator.  The
Grantee’s Option Agreement may provide that upon the termination of the
Grantee’s Continuous Service for Cause, the Grantee’s right to exercise the
Option shall terminate concurrently with the termination of Grantee’s Continuous
Service.

 

(c)                                  Exercise of Option Upon Disability of
Grantee.  In the event of termination of a Grantee’s Continuous Service as a
result of his or her Disability, such Grantee may, but only within twelve (12)
months following the date of such termination (or such longer period as
specified in the Option Agreement but in no event later than the expiration date
of the term of such Option as set forth in the Option Agreement), exercise the
portion of Grantee’s Option that was vested at the date of such termination.  To
the extent Grantee’s Option was unvested at the date of termination, or if
Grantee does not exercise the vested portion of Grantee’s Option within the time
specified herein, the Option shall terminate.

 

(d)                                 Death of Grantee.  In the event of a
termination of the Grantee’s Continuous Service as a result of his or her death,
or in the event of the death of Grantee during the Post-Termination Exercise
Period or during the twelve (12) month period following the Grantee’s
termination of Continuous Service as a result of his or her Disability, the
Grantee’s estate or a person who acquired the right to exercise the Option by
bequest or inheritance may exercise the portion of Grantee’s Option that was
vested as of the date of termination, within twelve (12) months following the
date of death (or such longer period as specified in the Option Agreement but in
no event later than the expiration of the term of such Option as set forth in
the Option Agreement).  To the extent that, at the time of death, Grantee’s
Option was unvested, or if Grantee’s estate or a person who acquired the right
to exercise the Option by bequest or inheritance does not exercise the vested
portion of Grantee’s Option within the time specified herein, the Option shall
terminate.

 

9.                                      Conditions Upon Issuance of Class B
Units.

 

(a)                                 Class B Units shall not be issued pursuant
to the exercise of an Option unless the exercise of such Option and the issuance
and delivery of such Class B Units pursuant thereto shall comply with all
Applicable Laws, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.  The Company shall have no obligation
to effect any registration or qualification of the Class B Units under federal
or state laws.

 

(b)                                 As a condition to the exercise of an Option,
the Company may require the person exercising such Option to represent and
warrant at the time of any such exercise that the Class B Units are being
purchased only for investment and without any present intention to sell or
distribute such Class B Units if, in the opinion of counsel for the Company,
such a representation is required by any Applicable Laws.

 

12

--------------------------------------------------------------------------------


 

(c)                                  As a condition to the exercise of an
Option, the Company may require the person exercising such Option to execute and
deliver a signature page to, and agree to comply with, the provisions of the LLC
Agreement and to make such representations and warranties contained in the LLC
Agreement that are required of Members of the Company.

 

10.                               Changes in Class B Units.  Subject to any
required action by the Members of the Company, the number of Class B Units
covered by each outstanding Option, and the number of Class B Units which have
been authorized for issuance under the Plan but as to which no Options have yet
been granted or which have been returned to the Plan, the exercise or purchase
price of each such outstanding Option, as well as any other terms that the
Administrator determines require adjustment shall be proportionately adjusted
for (i) any increase or decrease in the number of issued Class B Units resulting
from a Class B Unit split, reverse Class B Unit split, Class B Unit
distribution, combination or reclassification of the Class B Units or similar
event affecting the Class B Units, (ii) any other increase or decrease in the
number of issued Class B Units effected without receipt of consideration by the
Company, or (iii) as the Administrator may determine in its discretion, any
other transaction with respect to Class B Units including a merger,
consolidation, acquisition of property or Class B Units, separation (including a
spin-off or other distribution of Class B Units or property), reorganization,
liquidation (whether partial or complete) or any similar transaction; provided,
however that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.”  Such
adjustment shall be made by the Administrator and its determination shall be
final, binding and conclusive.  Except as the Administrator determines, no
issuance by the Company of units of any class, or securities convertible into
units of any class, shall affect, and no adjustment by reason hereof shall be
made with respect to, the number or price of Class B Units subject to an Option.

 

11.                               Company Transactions.

 

(a)                                 Termination of Option to Extent Not Assumed
in Company Transaction.  Effective upon the consummation of a Company
Transaction, all outstanding Options under the Plan shall terminate.  However,
all such Options shall not terminate to the extent they are Assumed in
connection with the Company Transaction.

 

(b)                                 Acceleration of Option Upon Company
Transaction. Except as provided otherwise in an individual Option Agreement, in
the event of a Company Transaction:

 

(i)                                     for the portion of each Option that is
Assumed or Replaced, then such Option (if Assumed), the replacement Option (if
Replaced), or the cash incentive program (if Replaced) automatically shall
become fully vested, exercisable and payable and be released from any repurchase
or forfeiture rights (other than repurchase rights exercisable at Fair Market
Value) as to one hundred percent (100%) of the then unvested Class B Units (or
other consideration) represented by or subject to such Assumed or Replaced
portion of the Option, immediately upon termination of the Grantee’s Continuous
Service if such Continuous Service is terminated by the successor company or the
Company without Cause or voluntarily by the Grantee with Good Reason on or
within twelve (12) months after the Company Transaction; and

 

13

--------------------------------------------------------------------------------


 

(ii)                                  for the portion of each Option that is
neither Assumed nor Replaced, such portion of the Option shall automatically
become fully vested and exercisable and be released from any repurchase or
forfeiture rights (other than repurchase rights exercisable at Fair Market
Value) for all of the Class B Units (or other consideration) at the time
represented by such portion of the Option, immediately prior to the specified
effective date of such Company Transaction, provided that the Grantee’s
Continuous Service has not terminated prior to such date.

 

12.                               Effective Date and Term of Plan.  The Plan
shall become effective upon the earlier of its adoption by the Board of Managers
and its approval by the Members.  It shall continue in effect for a term of ten
(10) years unless sooner terminated.  Subject to Section 16 below and Applicable
Law, Options may be granted under the Plan upon its becoming effective.

 

13.                               Amendment, Suspension or Termination of the
Plan.

 

(a)                                 The Board of Managers may at any time amend,
suspend or terminate the Plan.  To the extent necessary to comply with
Applicable Laws, the Company shall obtain Member approval of any Plan amendment
in such a manner and to such a degree as required by Applicable Law.

 

(b)                                 No Option may be granted during any
suspension of the Plan or after termination of the Plan.

 

(c)                                  No suspension or termination of the Plan
(including termination of the Plan under this Section 13) shall adversely affect
any rights under Options already granted to a Grantee.

 

(d)                                 Upon the Incorporation, all references to
the number of Class B Units issued or issuable under the Plan shall be adjusted
to reflect the conversion or exchange ratio in effect for the conversion or
exchange of Class B Units into shares of Common Stock or a class of preferred
stock in consummation of the Incorporation and rounded up to the nearest whole
share, and the exercise price or purchase price per Class B Unit under any
outstanding Option immediately prior to the Incorporation shall be divided by
such conversion or exchange ratio and rounded down to the nearest full cent to
determine the exercise price or purchase price per share of Common Stock or
preferred stock subject to the Option immediately after the Incorporation.  Upon
the Incorporation, all references in the Plan to Units or Class B Units shall
automatically be converted into references to the shares of Common Stock or
preferred stock into which the Units are converted and all references to the
Company shall automatically be converted into references to the Corporate
Successor.

 

14.                               No Effect on Terms of Employment/Consulting
Relationship.  The Plan shall not confer upon any Grantee any right with respect
to the Grantee’s Continuous Service, nor shall it interfere in any way with his
or her right or the right of the Company or any Related Entity to terminate the
Grantee’s Continuous Service at any time, with or without Cause, and with or
without notice.  The ability of the Company or any Related Entity to terminate
the employment of a Grantee who is employed at will is in no way affected by its
determination that the Grantee’s Continuous Service has been terminated for
Cause for the purposes of this Plan.

 

14

--------------------------------------------------------------------------------


 

15.                               No Effect on Retirement and Other Benefit
Plans.  Except as specifically provided in a retirement or other benefit plan of
the Company or a Related Entity, Options shall not be deemed compensation for
purposes of computing benefits or contributions under any retirement plan of the
Company or a Related Entity, and shall not affect any benefits under any other
benefit plan of any kind or any benefit plan subsequently instituted under which
the availability or amount of benefits is related to level of compensation.  The
Plan is not a “Pension Plan” or “Welfare Plan” under the Employee Retirement
Income Security Act of 1974, as amended.

 

16.                               Member Approval.  Continuance of the Plan
shall be subject to approval by the Members within twelve (12) months before or
after the date the Plan is adopted.  Such Member approval shall be obtained in
the degree and manner required by Applicable Laws.  Any Option exercised before
such Member approval is obtained shall be rescinded if Member approval is not
obtained within the time prescribed, and Units issued upon the exercise of any
such Option shall not be counted in determining whether Member approval is
obtained.

 

17.                               Information to Grantees.

 

(a)                                 Beginning on the earlier of (i) the date
that the aggregate number of Grantees under this Plan is five hundred (500) or
more and the Company is relying on the exemption provided by
Rule 12h-1(f)(1) under the Exchange Act and (ii) the date that the Company is
required to deliver information to Grantees pursuant to Rule 701 under the
Securities Act, and until such time as the Company becomes subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act, is no longer
relying on the exemption provided by Rule 12h-1(f)(1) under the Exchange Act or
is no longer required to deliver information to Grantees pursuant to Rule 701
under the Securities Act, the Company shall provide to each Grantee the
information described in paragraphs (e)(2), (3), (4), and (5) of Rule 701 under
the Securities Act not less frequently than every six (6) months with the
financial statements being not more than 180 days old and with such information
provided either by physical or electronic delivery to Grantees or by written
notice to Grantees of the availability of the information on an Internet site
that may be password-protected and of any password needed to access the
information.

 

(b)                                 The Company may request that Grantees agree
to keep the information to be provided pursuant to this Section 17
confidential.  If a Grantee does not agree to keep the information to be
provided pursuant to this Section 17 confidential, then the Company will not be
required to provide the information unless otherwise required pursuant to
Rule 12h-1(f)(1) under the Exchange Act, Rule 701 of the Securities Act or other
Applicable Law.

 

18.                               Unfunded Obligation.  Grantees shall have the
status of general unsecured creditors of the Company.  Any amounts payable to
Grantees pursuant to the Plan shall be unfunded and unsecured obligations for
all purposes, including, without limitation, Title I of the Employee Retirement
Income Security Act of 1974, as amended.  Neither the Company nor any Related
Entity shall be required to segregate any monies from its general funds, or to
create any trusts, or establish any special accounts with respect to such
obligations.  The Company shall retain at all times beneficial ownership of any
investments, including trust investments, which the Company may make to fulfill
its payment obligations hereunder.  Any investments or the creation or
maintenance of any trust or any Grantee account shall not create or constitute a
trust

 

15

--------------------------------------------------------------------------------


 

or fiduciary relationship between the Administrator, the Company or any Related
Entity and a Grantee, or otherwise create any vested or beneficial interest in
any Grantee or the Grantee’s creditors in any assets of the Company or a Related
Entity. The Grantees shall have no claim against the Company or any Related
Entity for any changes in the value of any assets that may be invested or
reinvested by the Company with respect to the Plan.

 

19.                               Construction.  Captions and titles contained
herein are for convenience only and shall not affect the meaning or
interpretation of any provision of the Plan.  Except when otherwise indicated by
the context, the singular shall include the plural and the plural shall include
the singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.

 

20.                               Nonexclusivity of the Plan.  Neither the
adoption of the Plan by the Board of Managers nor any provision of the Plan will
be construed as creating any limitations on the power of the Board of Managers
to adopt such additional compensation arrangements as it may deem desirable,
including, without limitation, the granting of Options otherwise than under the
Plan, and such arrangements may be either generally applicable or applicable
only in specific cases.

 

16

--------------------------------------------------------------------------------


 

CLEAN ENERGY RENEWABLE FUELS, LLC

 

2013 UNIT OPTION PLAN

 

NOTICE OF OPTION AWARD

 

Grantee’s Name and Address:

 

 

You (the “Grantee”) have been granted an option to purchase Class B Units of the
Company, subject to the terms and conditions of this Notice of Option Award (the
“Notice”), the Clean Energy Renewable Fuels, LLC 2013 Unit Option Plan, as
amended from time to time (the “Plan”), and the Option Agreement (the “Option
Agreement”) attached hereto as follows.  Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this Notice.

 

Award Number:

 

 

 

 

 

Date of Award:

 

 

 

 

 

Vesting Commencement Date:

 

 

 

 

 

Exercise Price per Unit:

 

$

 

 

 

Total Number of Class B Units

 

 

Subject to the Option (the “Units”):

 

 

 

 

 

Total Exercise Price:

 

$

 

 

 

Type of Option:

 

Non-Qualified Option

 

 

 

Expiration Date:

 

 

 

 

 

Post-Termination Exercise Period:

 

 

 

Vesting Schedule:

 

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Plan and the Option Agreement, the Option shall vest in
accordance with the following schedule (the “Vesting Schedule”):

 

Thirty-four percent (34%) of the Class B Units subject to the Option shall vest
on the first anniversary of the Vesting Commencement Date, thirty-three percent
(33%) of the Class B Units subject to the Option shall vest on the second
anniversary of the Vesting Commencement Date and thirty-three percent (33%) of
the Class B Units subject to the Option shall vest on the third anniversary of
the Vesting Commencement Date.

 

1

--------------------------------------------------------------------------------


 

During any authorized leave of absence, the vesting of the Option as provided in
this schedule shall be suspended after the leave of absence exceeds a period of
ninety (90) days.  Vesting of the Option shall resume upon the Grantee’s
termination of the leave of absence and return to service to the Company or a
Related Entity.  The Vesting Schedule of the Option shall be extended by the
length of the suspension.

 

In the event of termination of the Grantee’s Continuous Service for Cause, the
Grantee’s right to exercise the Option shall terminate concurrently with the
termination of the Grantee’s Continuous Service, except as otherwise determined
by the Administrator.

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan and the Option Agreement.

 

 

Clean Energy Renewable Fuels, LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

 

 

Title:

 

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE UNITS SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING UNITS
HEREUNDER).  THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
NOTICE, THE OPTION AGREEMENT NOR IN THE PLAN SHALL CONFER UPON THE GRANTEE ANY
RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE GRANTEE’S CONTINUOUS
SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT
OF THE COMPANY OR RELATED ENTITY TO WHICH THE GRANTEE PROVIDES SERVICES TO
TERMINATE THE GRANTEE’S CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT NOTICE.  THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS
AT WILL.

 

THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT THE UNITS ARE SUBJECT TO THE
TERMS OF THE LLC AGREEMENT WHICH INCLUDE, AMONG OTHER PROVISIONS, RESTRICTIONS
ON THE TRANSFERABILITY OF THE UNITS.  BY EXECUTING THIS NOTICE, THE GRANTEE
AGREES THAT IF THE OPTION IS EXERCISABLE AND IS EXERCISED PRIOR TO THE
INCORPORATION, THE GRANTEE WILL BECOME A PARTY TO THE LLC AGREEMENT AND BE BOUND
BY THE TERMS AND CONDITIONS OF THE LLC AGREEMENT, AS AMENDED FROM TIME TO TIME. 
THE GRANTEE FURTHER AGREES TO EXECUTE ALL DOCUMENTS NECESSARY TO BECOME A PARTY
TO THE LLC AGREEMENT AND AGREES THAT THE ISSUANCE OF UNITS UPON THE EXERCISE OF
THE OPTION IS CONDITIONED UPON THE EXECUTION OF SUCH DOCUMENTS.

 

2

--------------------------------------------------------------------------------


 

The Grantee acknowledges receipt of a copy of the Plan and the Option Agreement
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the Option subject to all of the terms and provisions hereof
and thereof.  The Grantee has reviewed this Notice, the Plan and the Option
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Notice, and fully understands all provisions of
this Notice, the Plan and the Option Agreement.  The Grantee hereby agrees that
all questions of interpretation and administration relating to this Notice, the
Plan and the Option Agreement shall be resolved by the Administrator in
accordance with Section 18 of the Option Agreement.  The Grantee further agrees
to the venue selection in accordance with Section 19 of the Option Agreement. 
The Grantee further agrees to notify the Company upon any change in the
residence address indicated in this Notice.

 

Dated:

 

 

Signed:

 

 

Grantee

 

3

--------------------------------------------------------------------------------


 

CLEAN ENERGY RENEWABLE FUELS, LLC

 

2013 UNIT OPTION PLAN

 

OPTION AGREEMENT

 

1.                                      Grant of Option.  Clean Energy Renewable
Fuels, LLC, a Delaware limited liability company (the “Company”), hereby grants
to the Grantee (the “Grantee”) named in the Notice of Option Award (the
“Notice”), an option (the “Option”) to purchase the total number of Class B
Units subject to the Option (the “Units”) set forth in the Notice, at the
exercise price per Unit set forth in the Notice (the “Exercise Price”) subject
to the terms and provisions of the Notice, this Option Agreement (the “Option
Agreement”) and the Company’s 2013 Unit Option Plan, as amended from time to
time (the “Plan”) which are incorporated herein by reference.  Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Option Agreement.

 

2.                                      Exercise of Option.

 

(a)                                 Right to Exercise.  The Option shall vest
during its term in accordance with the Vesting Schedule set out in the Notice
and with the applicable provisions of the Plan and this Option Agreement.  The
Option shall be subject to the provisions of the Notice and Section 11 of the
Plan relating to the exercisability or termination of the Option in the event of
a Company Transaction.  The Grantee shall be subject to reasonable limitations
on the number of requested exercises during any monthly or weekly period as
determined by the Administrator.  In no event shall the Company issue fractional
Units.

 

(b)                                 Method of Exercise.  The Option shall be
exercisable by delivery of an exercise notice in a form determined by the
Administrator from time to time or by such other procedure as specified from
time to time by the Administrator which shall state the election to exercise the
Option, the whole number of Units in respect of which the Option is being
exercised, and such other provisions as may be required by the Administrator. 
The exercise notice shall be delivered in person, by certified mail, or by such
other method (including electronic transmission) as determined from time to time
by the Administrator to the Company accompanied by payment of the Exercise Price
and all applicable income and employment taxes required to be withheld.  The
Option shall be deemed to be exercised upon receipt by the Company of such
notice accompanied by the Exercise Price and all applicable taxes, which, to the
extent selected, shall be deemed to be satisfied by use of the broker-dealer
sale and remittance procedure to pay the Exercise Price provided in
Section 4(c) below to the extent such procedure is available to the Grantee at
the time of exercise and such an exercise would not violate any Applicable Law.

 

(c)                                  Taxes.  No Units will be delivered to the
Grantee or other person pursuant to the exercise of the Option until the Grantee
or other person has made arrangements acceptable to the Administrator for the
satisfaction of applicable income tax and employment tax withholding
obligations, including, without limitation, such other tax obligations of the
Grantee incident to the receipt of Units.  Upon exercise of the Option, the
Company or the Grantee’s

 

1

--------------------------------------------------------------------------------


 

employer may offset or withhold (from any amount owed by the Company or the
Grantee’s employer to the Grantee) or collect from the Grantee or other person
an amount sufficient to satisfy such tax withholding obligations.  Furthermore,
in the event of any determination that the Company has failed to withhold a sum
sufficient to pay all withholding taxes due in connection with the Option, the
Grantee agrees to pay the Company the amount of such deficiency in cash within
five (5) days after receiving a written demand from the Company to do so,
whether or not the Grantee is an employee of the Company at that time.

 

3.                                Grantee’s Representations.  Concurrently with
the grant of this Option (and/or in connection with the exercise of this
Option), Grantee shall deliver to the Company any such investment representation
statements that the Company reasonably requests in order to comply with
Applicable Law, in such form as the Administrator shall determine from time to
time.  Without limiting the generality of the foregoing, the Grantee understands
that neither the Option nor the Units exercisable pursuant to the Option have
been registered under the Securities Act of 1933, as amended, or any United
States securities laws.  In the event the Units purchasable pursuant to the
exercise of the Option have not been registered under the Securities Act of
1933, as amended, at the time the Option is exercised, the Grantee shall, if
requested by the Company, concurrently with the exercise of all or any portion
of the Option, deliver to the Company his or her investment representation
statement in a form determined by the Administrator from time to time.

 

4.                                Method of Payment.  Payment of the Exercise
Price shall be made by any of the following, or a combination thereof, at the
election of the Grantee; provided, however, that such exercise method does not
then violate any Applicable Law:

 

(a)                                 By cash, check or wire transfer;

 

(b)                                 If the exercise occurs on or after the
Registration Date, surrender of Units held for the requisite period, if any,
necessary to avoid a charge to the Company’s earnings for financial reporting
purposes, or delivery of a properly executed form of attestation of ownership of
Units as the Administrator may require which have a Fair Market Value on the
date of surrender or attestation equal to the aggregate Exercise Price of the
Units as to which the Option is being exercised;

 

(c)                                  If the exercise occurs on or after the
Registration Date, payment through a broker-dealer sale and remittance procedure
pursuant to which the Grantee shall (i) provide written instructions to a
Company-designated brokerage firm to effect the immediate sale of some or all of
the purchased Shares and remit to the Company sufficient funds to cover the
aggregate exercise price payable for the purchased Shares, and (ii) provide
written directives to the Company to deliver the certificates for the purchased
Shares directly to such brokerage firm in order to complete the sale
transaction.

 

5.                                Restrictions on Exercise.  The Option may not
be exercised if the issuance of the Units subject to the Option upon such
exercise would constitute a violation of any Applicable Laws.  In addition, the
Option may not be exercised until such time as the Plan has been approved by the
Members.  If the exercise of the Option within the applicable time periods set
forth in Sections 6, 7 and 8 of this Option Agreement is prevented by the
provisions of this Sections 5, the Option shall remain exercisable until one
(1) month after the date the Grantee is notified by the Company that the Option
is exercisable, but in any event no later than the expiration date set forth in
the Notice (the “Expiration Date”).

 

2

--------------------------------------------------------------------------------


 

6.                                Termination or Change of Continuous Service. 
Subject to Section 5, in the event the Grantee’s Continuous Service terminates,
other than for Cause, the Grantee may, but only during the Post-Termination
Exercise Period (if any), exercise the portion of the Option that was vested at
the date of such termination (the “Termination Date”) to the extent such portion
is not forfeited in accordance with the terms of the Notice.  The
Post-Termination Exercise Period shall commence on the Termination Date.  In the
event of termination of the Grantee’s Continuous Service for Cause, the
Grantee’s right to exercise the Option shall, except as otherwise determined by
the Administrator, terminate concurrently with the termination of the Grantee’s
Continuous Service (also the “Termination Date”).  In no event, however, shall
the Option be exercised later than the Expiration Date set forth in the Notice. 
In the event of the Grantee’s change in status from Employee to Consultant or
from Consultant to Employee, the Option shall remain in effect and the Option
shall continue to vest in accordance with the Vesting Schedule set forth in the
Notice.  Except as set forth in Section 7 and Section 8, to the extent that the
Option was unvested on the Termination Date, or if the Grantee does not exercise
the vested portion of the Option within the Post-Termination Exercise Period,
the Option shall terminate.

 

7.                                Disability of Grantee.  Subject to Section 5,
in the event the Grantee’s Continuous Service terminates as a result of his or
her Disability, the Grantee may, but only within twelve (12) months from the
Termination Date but in no event later than the Expiration Date, exercise the
portion of the Option that was vested on the Termination Date to the extent such
portion is not forfeited in accordance with the terms of the Notice.  To the
extent that the Option was unvested on the Termination Date, or if the Grantee
does not exercise the vested portion of the Option within the time specified
herein, the Option shall terminate.

 

8.                                Death of Grantee.  Subject to Section 5, in
the event of the termination of the Grantee’s Continuous Service as a result of
his or her death, or in the event of the Grantee’s death during the
Post-Termination Exercise Period or during the twelve (12) month period
following the Grantee’s termination of Continuous Service as a result of his or
her Disability, the person who acquired the right to exercise the Option
pursuant to Section 9 may, within twelve (12) months following the date of the
Grantee’s death but in no event later than the Expiration Date, exercise the
portion of the Option that was vested on the Termination Date to the extent such
portion is not forfeited in accordance with the terms of the Notice.  To the
extent that the Option was unvested on the date of death, or if the vested
portion of the Option is not exercised within the time specified herein, the
Option shall terminate.

 

9.                                Transferability of Option.  The Option may not
be transferred in any manner other than by will or by the laws of descent and
distribution, provided, however, that the Option may be transferred during the
lifetime of the Grantee in the manner authorized by the Administrator by gift or
pursuant to a domestic relations order to persons who are members of Grantee’s
Immediate Family.  Notwithstanding the foregoing, the Grantee may designate one
or more beneficiaries of the Grantee’s Option in the event of the Grantee’s
death on a beneficiary designation form provided by the Administrator. 
Following the death of the Grantee, the Option, to the extent

 

3

--------------------------------------------------------------------------------


 

provided in Section 8, may be exercised (a) by the person or persons designated
under the deceased Grantee’s beneficiary designation, or (b) in the absence of
an effectively designated beneficiary, by the Grantee’s legal representative or
by any person empowered to do so under the deceased Grantee’s will or under the
then applicable laws of descent and distribution.  The terms of the Option shall
be binding upon the executors, administrators, heirs, successors and transferees
of the Grantee.

 

10.                         Term of Option.  The Option must be exercised no
later than the Expiration Date or such earlier date as otherwise provided
herein.  After the Expiration Date or such earlier date, the Option shall be of
no further force or effect and may not be exercised.

 

11.                         Company’s Repurchase Right.

 

(a)                                 Grant of Repurchase Right.  The Company is
hereby granted the right (the “ Repurchase Right”), exercisable at any time
(i) during the nine (9) month period following the Termination Date, or
(ii) during the nine (9) month period following an exercise of the Option that
occurs after the Termination Date to repurchase all or any portion of the Units
(the “Unit Repurchase Period”).

 

(b)                                 Exercise of the Repurchase Right.  The
Repurchase Right shall be exercisable by written notice delivered to each Holder
of the Units prior to the expiration of the Unit Repurchase Period.  The notice
shall indicate the number of Units to be repurchased and the date on which the
repurchase is to be effected, such date to be not later than the last day of the
Unit Repurchase Period.  On the date on which the repurchase is to be effected,
the Company and/or its assigns shall pay to the Holder in cash or cash
equivalents (including the cancellation of any purchase-money indebtedness) an
amount equal to the Fair Market Value on the date on which the repurchase is to
be effected of the Units which are to be repurchased from the Holder.  Upon such
payment or deposit into escrow for the benefit of the Holder, the Company and/or
its assigns shall become the legal and beneficial owner of the Units being
repurchased and all rights and interest thereon or related thereto, and the
Company shall have the right to transfer to its own name or its assigns the
number of Units being repurchased, without further action by the Holder.

 

(c)                                  Assignment.  Whenever the Company shall
have the right to purchase Units under this Repurchase Right, the Company may
designate and assign one or more Employees, Officers, directors or Members of
the Company or other persons or organizations, to exercise all or a part of the
Company’s Repurchase Right.

 

(d)                                 Termination of the Repurchase Right.  The
Repurchase Right shall terminate with respect to any Units for which it is not
timely exercised.  In addition, the Repurchase Right shall terminate and cease
to be exercisable with respect to all Units upon the Registration Date.

 

(e)                                  Additional Units or Substituted
Securities.  In the event of the Incorporation or any transaction described in
Sections 10 or 11 of the Plan, any new, substituted or additional securities or
other property which is by reason of any such transaction distributed with
respect to the Units shall be immediately subject to the Repurchase Right, but
only to the extent the Units are at the time covered by such right.

 

4

--------------------------------------------------------------------------------


 

12.                         Stop-Transfer Notices.  In order to ensure
compliance with the restrictions on transfer set forth in this Option Agreement,
the Notice and the Plan, the Company may issue appropriate “stop transfer”
instructions to its transfer agent, if any, and, if the Company transfers its
own securities, it may make appropriate notations to the same effect in its own
records.

 

13.                         Refusal to Transfer.  The Company shall not be
required (i) to transfer on its books any Units that have been sold or otherwise
transferred in violation of any of the provisions of this Option Agreement, or
(ii) to treat as owner of such Units or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such Units shall have
been so transferred.

 

14.                         Tax Consequences.

 

(a)                                 The Grantee may incur tax liability as a
result of the Grantee’s purchase or disposition of the Units.  THE GRANTEE
SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THE OPTION OR DISPOSING OF THE
UNITS.

 

(b)                                 Notwithstanding the Company’s good faith
determination of the Fair Market Value of the Units for purposes of determining
the Exercise Price Per Unit of the Option as set forth in the Notice, the taxing
authorities may assert that the Fair Market Value of the Units on the Date of
Award was greater than the Exercise Price Per Unit.  Under Section 409A of the
Code, if the Exercise Price Per Unit of the Option is less than the Fair Market
Value of the Common Stock on the Date of Award, the Option may be treated as a
form of deferred compensation and the Grantee may be subject to an acceleration
of income recognition, an additional 20% tax, plus interest and possible
penalties. In addition, the Company makes no representation that the Option will
comply with Section 409A of the Code and makes no undertaking to prevent
Section 409A of the Code from applying to the Option or to mitigate its effects
on any deferrals or payments made in respect of the Option.  The Grantee is
encouraged to consult a tax adviser regarding the potential impact of
Section 409A of the Code.

 

15.                         Lock-Up Agreement.

 

(a)                                 Agreement.  The Grantee, if requested by the
Company and the lead underwriter of any public offering of the Common Stock (the
“Lead Underwriter”), hereby irrevocably agrees not to sell, contract to sell,
grant any option to purchase, transfer the economic risk of ownership in, make
any short sale of, pledge or otherwise transfer or dispose of any interest in
any Common Stock or any securities convertible into or exchangeable or
exercisable for or any other rights to purchase or acquire Common Stock (except
Common Stock included in such public offering or acquired on the public market
after such offering) during the 180 day period following the effective date of a
registration statement of the Company filed under the Securities Act of 1933, as
amended, or such shorter or longer period of time as the Lead Underwriter shall
specify.  The Grantee further agrees to sign such documents as may be requested
by the Lead Underwriter to effect the foregoing and agrees that the Company may
impose stop-transfer instructions with respect to such Common Stock subject to
the lock-up period until the end of such period.  The Company and the Grantee
acknowledge that each Lead Underwriter of a public offering of the Company’s
stock, during the period of such offering and for the lock-up period thereafter,
is an intended beneficiary of this Section 15.

 

5

--------------------------------------------------------------------------------


 

(b)                                 No Amendment Without Consent of
Underwriter.  During the period from identification of a Lead Underwriter in
connection with any public offering of the Company’s Common Stock until the
earlier of (i) the expiration of the lock-up period specified in
Section 15(a) in connection with such offering, or (ii) the abandonment of such
offering by the Company and the Lead Underwriter, the provisions of this
Section 15 may not be amended or waived except with the consent of the Lead
Underwriter.

 

16.                         Entire Agreement: Governing Law.  The Notice, the
Plan and this Option Agreement constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and the Grantee with respect to
the subject matter hereof, and may not be modified adversely to the Grantee’s
interest except by means of a writing signed by the Company and the Grantee. 
Nothing in the Notice, the Plan and this Option Agreement (except as expressly
provided therein) is intended to confer any rights or remedies on any persons
other than the parties.  The Notice, the Plan and this Option Agreement are to
be construed in accordance with and governed by the internal laws of the State
of Delaware without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the internal laws of the
State of Delaware to the rights and duties of the parties.  Should any provision
of the Notice, the Plan or this Option Agreement be determined to be illegal or
unenforceable, such provision shall be enforced to the fullest extent allowed by
law and the other provisions shall nevertheless remain effective and shall
remain enforceable.

 

17.                         Construction.  The captions used in the Notice and
this Option Agreement are inserted for convenience and shall not be deemed a
part of the Option for construction or interpretation.  Except when otherwise
indicated by the context, the singular shall include the plural and the plural
shall include the singular.  Use of the term “or” is not intended to be
exclusive, unless the context clearly requires otherwise.

 

18.                         Administration and Interpretation.  Any question or
dispute regarding the administration or interpretation of the Notice, the Plan
or this Option Agreement shall be submitted by the Grantee or by the Company to
the Administrator.  The resolution of such question or dispute by the
Administrator shall be final and binding on all persons.

 

19.                         Venue.  The Company, the Grantee, and the Grantee’s
assignees pursuant to Section 9 (the “Parties”) agree that any suit, action, or
proceeding arising out of or relating to the Notice, the Plan or this Option
Agreement shall be brought in the United States District Court for the District
of Delaware (or should such court lack jurisdiction to hear such action, suit or
proceeding, in a Delaware state court in the County of New Castle) and that the
Parties shall submit to the jurisdiction of such court.  The Parties irrevocably
waive, to the fullest extent permitted by law, any objection the party may have
to the laying of venue for any such suit, action or proceeding brought in such
court.  If any one or more provisions of this Section 19 shall for any reason be
held invalid or unenforceable, it is the specific intent of the Parties that
such provisions shall be modified to the minimum extent necessary to make it or
its application valid and enforceable.

 

6

--------------------------------------------------------------------------------


 

20.                         Notices.  Any notice required or permitted hereunder
shall be given in writing and shall be deemed effectively given upon personal
delivery, upon deposit for delivery by an internationally recognized express
mail courier service or upon deposit in the United States mail by certified mail
(if the Parties are within the United States), with postage and fees prepaid,
addressed to the other Party at its address as shown in these instruments, or to
such other address as such party may designate in writing from time to time to
the other Party.

 

21.                         Units Subject To LLC Agreement.  The Units subject
to the Option Agreement are also subject to the terms of the LLC Agreement which
include, among other provisions, restrictions on the transferability of the
Units.

 

END OF AGREEMENT

 

7

--------------------------------------------------------------------------------